DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 6/2/2022 have been entered.  In the amendment, the specification has been amended.  Claims 1, 2, 5, 6, and 19 have been amended.  Claims 23 and 24 have been cancelled. 
The objections to the specification have been withdrawn. 
The objections to claims 2 and 6 have been withdrawn. 
One of the rejections of claim 2 under 35 U,S,C, 112(b) has been withdrawn; one of the rejections of claim 2 under 35 U,S,C, 112(b) has been, and is set forth again below. 
The rejection of claim 5 under 35 U.S.C. 112(b) has been withdrawn. 
The rejection of claim 6 under 35 U.S.C. 112(b) has been withdrawn; a new rejection of claim 6 under 35 U.S.C. 112(b) is set forth below. 
The rejection of claim 19 under 35 U.S.C. 112(b) has been withdrawn. 
The rejections of claims 23 and 24 under 35 U.S.C. 101, 102(a)(1), and 112(b) has been rendered moot by the cancellation of those claims. 

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. 
With regard to the rejection of claims 1-8 and 19-22, Applicant asserts that the claimed songs are “tools”, analogous to hammer, screwdriver, etc.  This is not persuasive; the same argument could perhaps be made for X-rays, e.g., as diagnostic tools for medicine.  Even so, a claim directed to X-rays, i.e., a sequence of X-rays with particular energies (i.e., wavelengths), strengths (i.e., emission amplitudes), and durations, would likewise not be patentable, and on the same grounds: (1) the claims are directed to data, which is neither process, machine, manufacture, nor composition of matter; and (2) the claims are directed to transient signals, which are neither process, machine, manufacture, nor composition of matter. 
Paragraphs [0029]-[0034] belie Applicant’s argument that the songs are “tools” and “physical”.  While an image may be physical, signals themselves are not – no matter the claimed structure of the signals.  The specification clearly means "song" in the context of "music", and that would still be considered an abstract concept and a judicial exception - why otherwise refer to Beethoven, Tchaikovsky, Van Halen?  Moreover, in the realm, perhaps, of songs considered as “tools” used in the performance of a job or work, it is believed to be quite likely that the owner of the intellectual property rights to “Whistle While You Work” and “Heigh-Ho” (of the animated film Snow White and the Seven Dwarfs (1937)) would no doubt take great interest in securing compensation for any unauthorized use of these songs, even if part of the ancillary subject matter of Snow White is mineral extraction. 
With regard to Applicant’s arguments with respect to application of Eick et al. (US 2013/0286780), the cited paragraphs of the Eick prior art specifically call out songs in the context of seismic energy applied in seismic exploration.  Applicant’s contention that the instant claims are somehow different and/or not implicit or inherent in the disclosed prior art of Eick is not persuasive, without some evidence to support the contention.  Incidentally, Applicant’s “unique method” (Remarks, p. 12) appears to rely on cross-correlation to confirm the uniqueness and separability.  Applicant’s remarks with respect to the dependent claims appear to amount to mere assertion, and, like Applicant’s arguments with respect to the rejections of the independent claims, are not persuasive. 
With regard to Applicant’s arguments with respect to the rejections under 35 U.S.C. 102(a)(1), Applicant merely asserts that “[W]hat is provided in the current application is a new type of seismic signal that could be implemented using the prior Eick invention”; in other words, Applicant concedes that the claimed invention is directed to a signal, which, as discussed in the rejection under 35 U.S.C. 101 set forth in the previous office action, and again below, is not patentable subject matter.  Applicant goes on to state: “The new signal described in the present invention is unique in that it provides a distinct "pattern" or "song" that can be separated from similar signals when there is a plurality of signals that overlap.”  This amounts to mere assertion, where an similar or analogous is made in the applied Eick prior art among cited paragraphs [0020], [0021], and [0023].  Applicant’s newly added “specificity” as to the pattern in terms of length, amplitude, frequency, and indeed pattern is in fact vague, merely providing added notation that is still consistent, and anticipated by, the subject matter disclosed in the prior Eick publication. 
Concerning Applicant’s arguments with respect to the rejections of claims 5 and 6, Applicant’s assertion that Ross “does not provide the unique signal patterns used herein to maximize separability of the signals”, this appears to be a mere self-serving conclusory statement by Applicant, and is not persuasive. 
Applicant’s further arguments with respect to the other rejections are likewise conclusory, and thus unpersuasive. 
The previous rejections are set forth again below, in modified form to accommodate Applicant’s amendments. 

Claim Objections
Claims 1, 5, 9, 14, and 19 are objected to because of the following informalities: 
Claim 1, line 2: “signals each” appears instead of “signals, each” 
Claim 1, line 8: “other said” appears instead of “other, said” 
Claim 5, lines 7-8: “other said” appears instead of “other, said” 
Claim 9, line 2: “from” appears instead of “of” 
Claim 14, line 2: “from” appears instead of “of” 
Claim 19, line 5: “each … are” appears instead of “each … is”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "said plurality of patterns" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said seismic source patterns" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to data, which is neither process, machine, manufacture, nor composition of matter. 
Claims 1-8 and 19-22 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to transient signals, which are neither process, machine, manufacture, nor composition of matter. 
It is noted that songs are not protectable by patent, but rather by copyright.  Applicant is cautioned that any use of, e.g., Van Halen’s “Eruption”, or a particular recording of Beethoven’s Fifth Symphony (e.g., as performed by a particular orchestra led by a particular conductor, such orchestra and/or conductor holding rights to the recording of the performance), or any derivative piece made from such work (e.g., by down-sampling, or extraction of segments of the recording) for industrial or commercial use may expose Applicant (or Applicant's licensees) to damages for copyright infringement.  The Patent Office is not in a position to advise Applicant in this regard, and this paragraph is not to be considered as rendering of legal advice.  Applicant is advised to consult with an intellectual property attorney with sufficient relevant experience in copyright law. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eick et al. (US 2013/0286780). 
As to claim 1, Eick discloses a plurality of seismic source signals for seismic surveying, providing a plurality of seismic source signals each seismic source signal comprising a different seismic source signal pattern p (p1, p2 ... pn), said seismic source signal pattern having a length t (t1, t2 ... tn), a plurality of frequencies and a plurality of amplitudes at a plurality of times, wherein said plurality of frequencies and plurality of amplitudes do not vary sequentially by more than 6 notes, and wherein said plurality of seismic source signals are each unique and do not substantially overlap in frequency and amplitude and rhythm such that they can be distinguished from each other said seismic source signal providing sufficient energy to achieve an imaging objective (paragraph [0021]; paragraph [0023], first four sentences; the limitations “such that they can be distinguished from each other” and “said seismic source signal providing sufficient energy to achieve an imaging objective” are both considered to be mere statements of desired outcome, and thus lack patentable weight). 
As to claim 19, Eick discloses a plurality of seismic source songs for seismic surveying, providing a plurality of seismic source songs, each of said seismic source songs having a length and a series of notes having non-sequentially varying frequencies and a rhythm, wherein said non-sequentially varying frequencies do not vary sequentially over more than 6 notes, and wherein each of the seismic source songs are unique and do not overlap for more than 4 notes in frequency or rhythm such that the plurality of seismic source songs can be distinguished from each other, said seismic source songs having sufficient energy to meet an imaging objective (paragraph [0020], first sentence; paragraph [0021]; paragraph [0023], first four sentences; the limitations “such that the plurality of seismic source songs can be distinguished from each other” and “, said seismic source songs having sufficient energy to meet an imaging objective” are both considered to be mere statements of desired outcome, and thus lack patentable weight). 

Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al. (US 2012/0147701). 
As to claim 5. (Currently Amended) A plurality of n seismic source signals for seismic surveying (seismic vibratory source signals for seismic surveying; paragraphs [0011], [0013], [0052]), providing a number of n seismic source signals for seismic surveying, each seismic source signal having a length t (t1, t2 ... tn), and having a pattern p (p1, p2 ... pn), comprising a plurality of frequencies and a plurality of amplitudes at a plurality of times (a source acoustic output provides a firing pattern having a pattern length and the patterns comprise notches that cover different frequency ranges and amplitudes at time intervals; paragraphs [0011], [0045], [0055], [0056], [0058]), wherein said plurality of frequencies and plurality of amplitudes do not vary sequentially over an entirety of said length (the patterns comprise notches that cover different frequency ranges and amplitudes and sequential firing patterns comprising frequency ranges and amplitudes are the same (do not vary) over the firing pattern length; paragraphs [0056], [0058]), and wherein said plurality of seismic source signals patterns (p1, p2 ... pn) do not substantially overlap in frequency, rhythm or amplitude such that they can be distinguished from each other said seismic source signal providing sufficient energy to achieve an imaging objective (the patterns covering frequency ranges do not overlap significantly (substantially) and examining the firing pattern enabling separation of the seismic signals (distinguish the patterns): paragraphs [0056], [0070]; the limitations “such that they can be distinguished from each other” and “said seismic source signal providing sufficient energy to achieve an imaging objective” are both considered to be mere statements of desired outcome, and thus lack patentable weight). 
As to claim 6, Ross further discloses that said seismic source patterns were confirmed by cross correlation to not substantially overlap (the patterns covering frequency ranges do not overlap significantly (substantially) by testing the limits to overlap of the spectra is done by processing simulated patterned shots to check the accuracy of the reconstruction (confirm by cross correlation); paragraphs [0070], [0071]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eick in view of Ross. 
As to claim 2, Eick teaches the plurality of seismic source signals of claim 1 as discussed above.  However, Eick does not teach that said plurality of patterns were confirmed by cross-correlation to not substantially overlap.  Ross teaches a plurality of seismic source signal patterns confirmed by cross correlation to not substantially overlap (the patterns covering frequency ranges do not overlap significantly (substantially) by testing the limits to overlap of the spectra is done by processing simulated patterned shots to check the accuracy of the reconstruction (confirm by cross correlation); paragraphs [0070], [0071]), and therefore suggests that said plurality of patterns were confirmed by cross-correlation to not substantially overlap.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of seismic source signals of claim 1 as taught by Eick, in combination with said plurality of patterns being confirmed by cross-correlation to not substantially overlap as suggested by Ross, since such combination validates that the signals can be distinguished during processing of received reflections, and prior to the capital outlay of actually acquiring the survey, thus enabling mitigation of exploration risk. 

Claims 3/1, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eick in view of Kira (US 2009/0183624). 
As to claim 3/1, Eick teaches the plurality of seismic source signals of claim 1 as discussed above.  However, Eick does not teach the plurality of seismic source signals not substantially overlapping in timbre.  Kira teaches a definition of timbre as waveform or envelope (paragraph [0024]; Applicant’s specification, meanwhile, merely equates timbre with “tonality”, paragraph [0024], line 7 of the specification).  Kira further teaches sound generation of each timbre of waveform signals not overlapping one another (paragraphs [0033], [0093])., and therefore suggests the plurality of seismic source signals not substantially overlapping in timbre.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of seismic source signals of claim 1 as taught by Eick, in combination with the plurality of seismic source signals not substantially overlapping in timbre as suggested by Kira, since such combination enables generating and outputting tones with different timbres in different ranges for an improved seismic survey. 
As to claim 20, Eick teaches the plurality of seismic source songs of claim 19 as discussed above.  However, Eick does not teach the plurality of seismic source signals not overlapping in timbre.  Kira teaches a definition of timbre as waveform or envelope (paragraph [0024]; Applicant’s specification, meanwhile, merely equates timbre with “tonality”, paragraph [0024], line 7 of the specification).  Kira further teaches sound generation of each timbre of waveform signals not overlapping one another (paragraphs [0033], [0093])., and therefore suggests the plurality of seismic source signals not overlapping in timbre.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of seismic source songs of claim 19 as taught by Eick, in combination with the plurality of seismic source signals not overlapping in timbre as suggested by Kira, since such combination enables generating and outputting tones with different timbres in different ranges for an improved seismic survey. 
As to claim 21, Eick teaches the plurality of seismic source songs of claim 19 as discussed above.  However, Eick does not teach that the plurality of seismic source songs do not overlap in amplitude.  Kira teaches a definition of timbre as waveform or envelope (paragraph [0024]; Applicant’s specification, meanwhile, merely equates timbre with “tonality”, paragraph [0024], line 7 of the specification).  Kira further teaches sound generation of each timbre of waveform signals not overlapping one another (paragraphs [0033], [0093]), the generation including specific tabulated values of volume or loudness (FIG. 4), and therefore suggests the plurality of seismic source signals not overlapping in amplitude.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of seismic source songs of claim 19 as taught by Eick, in combination with the plurality of seismic source signals not overlapping in amplitude as suggested by Kira, since such combination enables generating and outputting songs with different loudnesses in different ranges for an improved seismic survey. 

Claim 3/2 is rejected under 35 U.S.C. 103 as being unpatentable over Eick in view of Ross, and further in view of Kira.  
As to claim 3/2, Eick as modified by Ross teaches the plurality of seismic source signals of claim 2 as discussed above.  However, Eick does not teach the plurality of seismic source signals not substantially overlapping in timbre.  Kira teaches a definition of timbre as waveform or envelope (paragraph [0024]; Applicant’s specification, meanwhile, merely equates timbre with “tonality”, paragraph [0024], line 7 of the specification).  Kira further teaches sound generation of each timbre of waveform signals not overlapping one another (paragraphs [0033], [0093])., and therefore suggests the plurality of seismic source signals not substantially overlapping in timbre.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of seismic source signals of claim 2 as taught by Eick as modified by Ross, in combination with the plurality of seismic source signals not substantially overlapping in timbre as suggested by Kira, since such combination enables generating and outputting tones with different timbres in different ranges for an improved seismic survey. 

Claims 4/1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eick in view of Iida et al. (US 6,643,470). 
As to claim 4/1, Eick teaches the plurality of seismic source signals of claim 1 as discussed above.  However, Eick does not teach the plurality of seismic source signals not substantially overlapping in phase.  Iida teaches the phase of signals to not overlap (col. 3, lines 41-44), and therefore suggests the plurality of n seismic source signals not substantially overlapping in phase.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of seismic source signals of claim 1 as taught by Eick, in combination with the plurality of seismic source signals not substantially overlapping in phase as suggested by Iida, since such combination improves seismic surveying by better distinguishing frequency-modulated signals. 
As to claim 22, Eick teaches the plurality of seismic source songs of claim 19 as discussed above.  However, Eick does not teach the plurality of seismic source signals not overlapping in phase.  Iida teaches the phase of signals to not overlap (col. 3, lines 41-44), and therefore suggests the plurality of n seismic source signals not overlapping in phase.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of seismic source songs of claim 19 as taught by Eick, in combination with the plurality of seismic source signals not overlapping in phase as suggested by Iida, since such combination improves seismic surveying by better distinguishing frequency-modulated signals. 

Claims 7/5 and 7/6/5 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Kira. 
As to claim 7/5 and 7/6/5, Ross teaches the plurality of n seismic source signals of claim 5 and 6 as discussed above.  However, Ross does not teach the plurality of n seismic source signals not overlapping in timbre.  Kira teaches a definition of timbre as waveform or envelope (paragraph [0024]; Applicant’s specification, meanwhile, merely equates timbre with “tonality”, paragraph [0024], line 7 of the specification).  Kira further teaches sound generation of each timbre of waveform signals not overlapping one another (paragraphs [0033], [0093])., and therefore suggests the plurality of n seismic source signals not overlapping in timbre.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of n seismic source signals of claim 5 and 6 as taught by Ross, in combination with the plurality of n seismic source signals not overlapping in timbre as suggested by Kira, since such combination enables generating and outputting tones with different timbres in different ranges for an improved seismic survey. 
Claim 8/5 is rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Iida. 
As to claim 8/5, Ross teaches the plurality of n seismic source signals of claim 5 and 6 as discussed above.  However, Ross does not teach the plurality of n seismic source signals not overlapping in phase.  Iida teaches the phase of signals to not overlap (col. 3, lines 41-44), and therefore suggests the plurality of n seismic source signals not overlapping in phase.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of n seismic source signals of claim 5 as taught by Ross, in combination with the plurality of n seismic source signals not overlapping in phase as suggested by Iida, since such combination improves seismic surveying by better distinguishing frequency-modulated signals. 
                                                                                                                                                                                                
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645